Citation Nr: 1736474	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-46 154		DATE
Advanced on Docket
	
	
THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


FINDINGS OF FACT

1. The Veteran's death certificate identifies the cause of his death as a degenerative disease, with no other significant conditions contributing to his death.

2. At the time of his death, the Veteran was not service connected for any disabilities.

3. The Veteran's degenerative disease is not related to his military service.  There is no medical evidence suggesting the cause of his degenerative disease was the gunshot wound in his lower left extremity.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.5, 3.102 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served honorably on active duty with the recognized guerrilla service from December 1944 through March 1946.  The Veteran died in 2001 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran was not service connected for any disabilities at the time of his death.  The Veteran's death certificate listed his cause of death as degenerative disease.  No other significant conditions contributing to his cause of death were listed, and no autopsy was conducted.

The appellant argues that the gunshot wound the Veteran sustained while in service caused his death.  Military personnel records confirm the Veteran was wounded in his left leg and was treated by a civilian doctor from December 1944 through January 1945.

The Veteran's 1945 discharge examination did not note he had any musculoskeletal problems or any injuries that caused a permanent disability.  There is no indication in his military personnel records or service treatment records that his wound was infected or otherwise did not heal.

In August 2016, the RO obtained a VA medical opinion to determine whether the Veteran's degenerative disease was etiologically related to his in-service injury.  The examiner noted that the Veteran lived for 51 years after being discharged and "degenerative disease" is a general term for any degenerative disorder ranging from degenerative functioning of any body organ system to degenerative joint disease of the musculoskeletal system, all of which are expected in elderly persons.  Further, there was no indication in the record, including the Veteran's death certificate, that he had a leg condition - such as an infection, non-healing wound, severe muscle wasting of the left lower extremity - attributable to the gunshot wound that may have contributed substantially to the Veteran's death.  As such, the examiner opined it was less likely than not that the Veteran's gunshot wound was related to his degenerative disease or otherwise contributed to his death.  The Board finds this medical opinion to be probative because after a thorough review of the record, the examiner found no evidence the Veteran's gunshot wound contributed to his degenerative disease.

There are no other medical records in the claims file.  The appellant has submitted a statement claiming they could not afford to see a doctor, so she and the neighbors treated the Veteran with herbal remedies.  While the Board sympathizes with the appellant's situation, she is not competent to provide a diagnosis or etiology of the Veteran's death as she is not a medical expert, is not reporting the statements of a medical expert, and such relationship is beyond the ability of lay observation.  She has variously claimed that the bullet remained in the Veteran's leg, causing health problems after service, or that the wound never healed and was infected.  VA has given every possible consideration to her claim regardless of this fact, but there is simply no medical evidence to support her contentions or to suggest in any way that the Veteran's death more than 50 years after his service was somehow related to that service.

As there is no competent evidence that the Veteran's gunshot wound caused or materially contributed to his degenerative disease, entitlement to service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection for the cause of the Veteran's death is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Parsons, Associate Counsel




Department of Veterans Affairs


